Febn.uan.v- 9,2015


Sand~       R.   Dicken.4on
#1483568            '
'Polun4kv- llnht
3872 F/fJ 350 5
Livin~4ton,             Texa4 77351


Dean. Non. Aco4ta:

'Plea4e      fin~       encLo4ed Applicant 1 4 Application fon. a Wn.lt of
Man
1M  damu4; II pp 1 icant                                 n.eque~~            w~t h_     ·
                                                                                      n.e4pect           ~on.
                                                                                                         .P     v-oq tlo' Pfl 1 e 4ai d
        -                :.".!,   ~--   • -   .•- ....    •........ "'   '              ,..,, ..   •

Appnication and 4end him a date 4tamped copv- of the fon.e~oin~
fon. hi4 n.econ.d4 plea4e 5tn..


Thank v-ou fon. con.J.iden.lnfJ mv- n.eque4t. 114 I look fon.wan.d to
hean.in~ fn.o~ v-ou 4oon.




                                                                                                       Sincen.elv-




                                                                                                                     RECE\VED 1N
                                                                                                            ~COURi OF CRIMINAL APPEALS

                                                                                                                       fEB 12 ZO'S
                                                                                                                     Atoe\ Acosta, Gler!-1.
                        CtUSt No.09666890,I043378D

                                           §        IN      THt COUnT OF
                                           §
                                           §       Cni/IJINAl     A??tALS
                                           §
                                           §
SANDY nAY oiCKtnSON                        §        OF AUSTIN, TeXAS

                    ?tTITION FOn A WniT OF /IJANDA/IJUS

TO THt HONOnABlt        9UD~t   OF SAID COUnT:

         CO/IJtS NOW,   Sand~ na~ Oicken~on,              fTDC9-IDJ No.l483568,
heneon   a~    AppLicant   tiLe~ thi~          Wnit of    /llandamu~ ?un~uant t~

Ant. 42.03, Sectli.on 2 (a) (I) of th~ Code ~df CniminaL AppeaL~
fquo~in~ ex ?ante /IJichaeL v. Count              Yf     CniminaL AppeaL~ Yf Texa~,
319 S.W.3d 695-696 (2010) move~ thi~ count fon a ?etitiicn fon
a Wnit Y{ /llan~amu~ fon the nea~Yn~ ~et fonth beLow.


The copie~ which ane attached tiJ the back of thi~ motlf.on, an d                  1




a~ ~nound~      thenefone wouLd         ~how thi~      HononabLe Count   a~ foLLow~:




                             STATt/IJcNT OF FACTS
                                          I,.
On   9anuan~    17,2008 in      cau~e   No.09666890, the AppLicant          a~need

tiJ ~enve a tenm of I 2-~ean~, fon the IJ{fen~e of mundenj                    TO Bt
StnVto CONCUnntNlLY.            Stt exhibit A, Attached to ?eti~n.




                                          I.
                                           2.

On   9anua~v     17,2008 in     cau~e numbe~        10433780, the AppLicant
a~~eed to ~e~ve a te~m of 12-vea~~, fo~ the Yffen~e                    Yf    A~~~avated
7?obbe~v,    "TO 8C. SC.7?VC.O CONCl17?7?C.NTl!J."       SC.C.. C.xhibit 8, Attached
to 'PetJ.{tJ.i.on.


                                           3·
The C~iminaL Oi~t~ict Cou~t Numbe~ Fou~ awa~ded AppAicant to68-
dav~, of jaiL tlime c~edit on cau~e numbe~ 09666890 j. and 437-dav~,
of jaiL time         c~edit   on cau4.e.   numbe~    10433780.   SC.C. exhibit A and
8, Attached to 'PetJ.lition.


                            A~~llmC.NT   AND Al1TH07?ITIC.S
                                           4.
8ecau~e, the C~iminaL Oi~t~ict Cou~t Numbe~ Fou~ awa~ded Applji.cant
10'68-dav~     of jaiL time      c~edit     on    cau~e numbe~   09666890, and onLv
437-dav~ of jaiL tlime c~edit on cau4.e numbe~ 10433780, fTOC9-lOJ
~aid   that the AppLicant          Wlll·di~cha~~e cau~e numbe~         09666890 on
2-13-2017, and Will           di~cha~~e cau~e numbe~          10433780 on 11-6-2018.
SC.C. C.xh ib it C, AFFI OAV IT OF CHA7?lC.!J VAlOC..Z, Attached to 'Pe tlt.tlicn.


                                           5·
The AppLicant         contend~   that the        C~iminaL Oi~t~i~t Cou~t Numbe~

Fou~    vioLated      hi~   8th, and 14th        ll.S.C.~~j becau~e,   the   t~iaL

cou~t ~entence him without ··i.t bein~ ~eco~ded. SC.C. C.xhibit 0,
Attached to 'Petitlton.


                                           2.
                                                         6.
Th.e AppLicant contend.t~. that h.e h.a.t~. a due pn.oce.t~..t~. "Leg-itl;_~ate
C..xp ec tat ion" th. at th. e .t~.en ten ce h.~ h. ea n.d o n.a LL !J p n.oniJun ced in
th.e coun.tn.oom      i.t~.   th.e   .t~.ame     Aentence that h.e wiLL be n.equin.ed to
.t~.en.ve.     SC..C. C..x 'Pan.te f!ladding-, 70 S.W.3d 131-137 (Tex. Cn.i.m.
App. 2002J.


                                                          7·
Th.e AppLicant contenldA th.a.t th.e tn.iaL coun.t .bn.each.ed h.i.t~. pLea
ag-n.eement bv on.den.ing-             con.t~.ecutive .t~.entence.t~.                in tn.iaL   cau.t~.e

numben. 09666890, and 10433780.                                SC..C..    ~n.een    v. State, 242 S.W.
3d 215-221 (Tex. App.-Beaumont 2007).


                                                         8.
Fun.th.en.mon.e, th.e AppLicant                     contend.t~.          that h.e    unden..t~.tood   that h.e
wouLd n.eceive no mon.e than. a combined 12-vean.                                      .t~.entence.

SC..C.. ~n.een v. State, 242 S.W. 3d 2.15-22/ (Tex. App.-Beaumont 2007).


                                                         9·
Becau.t~.e,     AppLica~t        n.eceived a Long-en. combined                         .t~.entence    than h.e
unden..t~.tood    h.e wouLd n.eceive, AppLicant an.g-ue.t~. that h.i.t~. g-uiLtv
plea.t~.     wen.e invoLuntan.v•               SC..C..   ~n.een          v. State, 242 S.W. 3d 215-
221 (Tex.        App.-Beaum~nt            2007).




Th.e ~ppLicant" n.e.t~.pectfuLLv on.den. th.e HonYn.abLe Coun.t of Cn.iminaL
AppeaL.t~. to i.t~..t~.ue an o~den. to th.e tn.iaL coun.t ~1en.ing- them t~


                                                         3·
co~~ect the AppAicant~ p~e-~entence jaiL ~/..me c~edit to make
the   ~eco~d ~peak        the   't~uth,.




                                           ~AU~                                           ·
WHcJ?lF0.7?l fJ7?lffJI St.S CONSI~il7?llJ, AppL Lean t p ~av with ~e~pect that
thi~ HonY4abLe cou•t ~·ant thi4 AppLication and l~4ue a w.tt                                  Yt
Mandamu~ di~ec~tn~ the C~lminaL lJL~t~ict Cou~t Numbe~ Fo~~ of
Ta••ant Count!!, Texa~ tiJ lxecut               e   f}ud~ment in thl4 ca4ej and
fo~wa'~·d a cop!f of the.. co~~ectllon tiJ CLa~.J.t{ica~ton and 7?eco~d,~
t ex a~   lJepa ~ tment   IJf C~ iminaL      f}u~ t lee Co~~ec~i.on~ In~ t i tut ion~
lJivl~ion.



                                UNSW07?N lJlClA7?ATION
          I, San1J!I 7?a!l lJicke~~on, fTlJCf}-llJJ No./483568, am p~e~entL!I
inca~ce~at~ at· the ALLen 8. fJoLun~k!l U~it in fJoLk Count!!, Texa~
decla~e     unde4. penalt!l of       pe~:j.u•~      that the   fact~ ~tat     ed in     thl~

document a~e t~ue and co~~ect tiJ the be~t                     IJf   m!J. kniJwLJd~e.


                             Cl7?7IFICA7l OF Sl7?VICl
          I, 5 and!! 7?a !I lJ icke ~~IJn, ce ~ t i I!! an   IJ ~ i~inaL and one cop!f
of AppLication fo~ w~Lt             Yr Mandamu~,        hM been maiLed fi~~t cLa~~
maiL to     CLe~k    AbeL   Aco~t~,        Cou•t of    C~imlnaL AppeaL~ Sup~eme

Cou~t BLd~,       201 W 14th St, 7?m /06, fJ.O. Box                  12308-Au~tln,

Texa~ 78711-2308, On Y~ befo~e the 9th da!l of Feb~uanv, 2015.




                                              4.
     :d~rilr lililcfflrut/N..,..
       TOC9-10, #!483568       !
                                 ,
       ALLen B. ~oLun~kv UJit
       3872 F/fJ 350 5
       Livin~~ton,   Texa~   77351




5·
                                               A ..


                                                   CASE NO. 09666890
THE STATE OF TEXAS                                             §                              IN THE CRIMINAL DISTRICT

VS.                                                                                           COURT NUMBER FOUR
SANDY RAY DICKERSON                                                                           TARRANT COUNTY, TEXAS


                     JUDGMENT ON PLEA OF GUILTY OR NOLO CONTENDERE BEFORE COURT
                                         WAIVER OF JURY TR1AL


Judge Presiding                HON. MICHAEL THOMAS                            Date of Judgment           JANUARY 17, 2008
Attorney tor Stale                                                            Assistant District
District Attorney              TIM CURRY                                      Attorney                   MICHELE HARTMANN
                                                                                                         DIXIE BERSANO
Attorney ior Defendant        GREG WESTFALL
                                                                             Ci1arging lnsi.ruiilti1t:   lNDiCTlvlE:NT

Offense Date                  Convicted Offense

OCTOBER 6, 2002               MURDER



1ST                           LESSER INCLUDED OFFENSE OF                     GUILTY
                              COUNT ONE

Findings on
Deadly Weapon                 THE COURT AFFIRMA TIYEL Y FINDS THAT THE DEFENDANT USED OR EXHIBITED A
                              DEADLY WEAPON, TO-WIT: AN OBJECT UNKNOWN TO THE GRAND JURY
                              DURING THE COMMISSION OF THE OFFENSE OR DURING THE IMMEDIATE FLIGHT
                              THEREFROM.
Terms of Plea Bargain         12 YEARS ID
Plea w Enhancement
Paragraph(s)                  NONE
Plea to Habitual
Paragraph(s)                  NONE
Findings on Enhancement/
Habitual Paragraph(s)         NONE
Date Sentence Imposed         JANUARY 17.2008                                Date to Commence : JANUARY 17,2008
Punishment                    COUNT ONE- TWELVE (12) YEARS
Place of Continement          INSTITUTIONAL DIVISION OF THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE




Time Credited                  l068 DAYS                                     Court Costs                 $253.00
Reparation                    NONE                                           Restitution                 NONE
                              DEADLY WEAPON FINDING NOTICE - AFFIRMED
Multiple Sentences            TO BE SERVED CONCURRENTLY

                              WITH SENTENCE(Sl RENDERED IN TARRANT COUNTY


         On this day, set torth above, this cause came tor trial and came the State of Texas by its above-named attorney, and the
Defendant appeared in person and by the above-named attorney for the Defendant, or, where a Defendant is not represented by
counsel, that the Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel; and announced
ready for trial, the Defendant having been heretofore arraigned, or having waived arraignment in open coun, and having agreed
that the testimony may be stipulated in this cause and the Defendant, his counsel, and the State's attorney having agreed in writing
in open court to waive a jury in the trial of this cause and to submit this cause to the Court, and the Coun having agreed tO the




                                        VOLUME PAGE A OF CASE NO. 09666390
EXHIBIT ~-"--~:.---·- - - - - - - - - -



same, the said attorney for the· state read the inotT\Iment charging the offense as shown or the rer a prior offense by s~owing the COUrt.
:-::.:;::: n:::":lbc.r, :.~•d o!{;::::::·~:;i:,:=-aher O.·:it:~ ·i~::o p1.:n;;hrn~;·1~ for such t:~ffr:.ilsc: "-''~ dau: Dcr~.;::;...;-,~·wQ\i set\-;Cnccd fer $,;.;~h vffCr;sc in
•:em dance wah such convictioa. then iris further ORDERED AND ADJUDGED thalthe p~nishm~m herein adjudged against the
said Delendanr shall begin when :he judgment and sentence in such pri•Jr offense. when shown above, shall have ceased to operate.
And til~ said Defer.aanr is remanced to jaii unUI said Sheriff can obey the direction of this judgment.




                                                                                              ?mrr5TNGJ0DGE

                                                                                              Date Signed            : JANUARY 17, 2008


Nor ice of Appeal

ML~d~!e    Received




                                                                                                                                                                                                     ..''




                                                   VOLUME PAGE B OF CASE NO. 0966689D
                          ~XHIB.I."T



                                                     CASE NO. 1043378D
 'HE STATE OF TEXAS                                                                  IN THE CRIMINAL DISTRICT
 .'S.                                                      §                         CO"C'RT Nt;MBER FOCR
 iA.NDY RAY DICKERSO!\                                     §                         TARRA:-.;T COUNTY, TEXAS


                         JUDGMENT ON PLEA OF GUILTY OR NOLO CONTENDERE BEFORE COURT
                                             WAIVER OF .JURY TRIAL


 udgc        Pr~siding          HOI'. MICHAEL THOMAS                  Date of Judgment       JANUARY 17, 2008
 \Hornoy to: State                                                   Assis.tam. Disirict
 )isrricr Auomey                TIM CURRY                            A.tto:ney               MICHELE HAR'T\·IANN
                                                                                             DIXIE BERSA!';O
                                GREG   \VE5T~ALL
                                JOETTA KEENE                         Charging lnstrumem; l:-iDlCIMENT
                                Convicted Offense

)CTOBER 13. 2002                AGGRAVATED ROBBERY WITH A DEADLY WEAPON, TO-WiT: A FiREARM



 ST                             ONE                                  Gl)ILTY

=:~:di1;gs     on
Je::.Jiy \Vc::pon               THE CO\JRT AFFIRMATIVELY Fll\DS THAT THE DEFENDANT !JSED OR .EXH!3lTED A
                                DE.-\DL Y WEAPON, TO-WIT: A F!REAR1vl
                                DURING THE COMMISSION OF THE OFFENSE OR DURING THE IMMEDIATE FLJGHT
                                THEREFROM.
                                Convicrcd Offense

)CTOBER !"3, 2002               AGGRAVATED ROBBERY WITH A DEADLY WEAPON, TO-\ViT: A FIREARM



.ST                            TWO                                   GUILTY
~i!~din£s      on
)eJd!~7Weapon                  THE COURT AFFIRMATIVELY FINDS THAT THE DEFENDANT USED OR EXHIBITED A
                               DEADLY WEAPON, TO-WIT; A FIREARM
                               DURING THE COl'viMISSION OF THE OFFENSE OR DCRING THE IMMEDIATE FLIGHT
                               THEREFROM.
)ffe~se       Date              Convicted Ofr'ensc

}(TOBER 13. :2002               AGGRAVATED ROEBERY WITH A DEADLY WEAPON, TO-WIT:.:.. FIR EAR'.-!



1ST                            THREE                                 GUILTY

Find:ngs on
De:-Jdly \Vt::ipun             THE COURT AFHRMATIVEL Y FINDS THAT THE DEFE!':DA:\T CSED OR EXHIBITED A
                               DEADLY \'lEAl'ON, TO-WIT: A FIREARM
                               DURING THE COM~v!ISSION OF THE OFFENSE OR DuRING THE IMMEDIATE FLlGilT
                               THEREFROM.
Terms of Plea Bargain           12 YEAR ID
Plea to Enhaucerr:em
P:u-agraph(s)                  KONE

Plea    10   Habttual
Paragraph(s)                    KONE
----·--------------------------------
Findings on Enhancementi
Hzbitual Paragraph(sl           NONS
                                                                   .··..




                                         YOLLJME PAGE:\ OF CASE NO. iG43378D                          TRA~::> N .
                                                                                                                 - ·o -L                         J'fr...~
                                                                                                                                                 t-'

                                                                                           ltil!~ ~lillliilllllll~lllil~lllll!l11ililllll!l !1! Ill!
                                                                                                                                             1
      EX l-IlB.I T



Date Sentence Imposed         JANUARY 17, 2008                               Date to Commence : JANUARY 17, 2008

Punishment                    COUNT ONE- TWELVE (12) YEARS
Place of Confinement          INSTITUTIONAL DIVISION OF THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE

Punishment                    COUNT TWO- TWELVE (12) YEARS
Place of Confinement          INSTITUTIONAL DIVISION OF THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE

Punishment                    COUNT THREE- TWELVE (12) YEARS
Place of Confinement          INSTITUTIONAL DIVISION OF THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE




Time Credited                 437 DAYS                                       Court Costs            $253.00

Reparation                    NONE                                           Restitution             NONE

Multiple Sentences            TO BE SERVED CONCURRENTLY

                              WITH SENTENCE($) RENDERED IN TARRANT COUNTY


         On this day, set forth above, this cause came for trial and came the State of Texas by its above-named attorney, and the
Defendant appeared in person and by the above-named attorney for the Defendant, or, where a Defendant is not represented by
counsel, that the Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel; and announced
ready for trial, the Defendant having been heretofore arraigned, or having waived arraignment in open court. and having agreed
that the testimony may be stipulated in this cause and the Defendant, his counsel, and the State's attorney having agreed in writing
in open court to waive a jury in the trial of this cause and to submit this cause to the Court, and the Court having agreed to the
same, the said attorney for the State read the instrument charging the offense as shown or the reading of the charging instrument
having been waived by the Defendant in open court; the Defendant entered the above shown plea thereto; and it appearing to the
Court that the Defendant is mentally competent and the plea is free and voluntary, and the Court having duly admonished the
Defendant as to the consequences of such plea, including the range of punishment attached to the offense and the fact that any
recommendation of the prosecuting attorney as to punishmem is not binding on the Court, yet the Defendant persisted in entering
such plea; said plea is by the Court received and now entered of record upon the minutes of the Court, is of the opinion and so
finds that the said Defendant is guilty of the offense as confessed and set forth above.
                   And when shown above, that the charging instrument contains enhancement paragraph(s), which were not waived,
and alleges Defendant to have been convicted previously of any felony or offenses for the purpose of enhancement of punishment
then the Court asked Defendant if such allegations were true or false and Defendant answered True.       Thereupon, the Court, after
having heard all of the evidence as to such alleged prior convictions, is of the opinion and finds Defendant has been heretofore
convicted as alleged in said enhancement paragraph(s) as may be shown above.
         IT IS THEREFORE CONSIDERED AND ORDERED by the Court, in the presence of the Defendant, that said judgment
be, and the same is hereby in all things approved and confirmed, and that said Defendant is adjudged guilty of the offense set forth
above, by the Court (a jury having been waived in accordance with law) and that said Defendant be punished in accordance with
terms set forth above, and the Defendant is sentenced to a term of imprisonment or fine or both as set forth above, and be
with terms set forth above, and the Defendant is sentenced to a term of imprisonment or fine or both as set forth above, and be
delivered by the Sheriff to the Director of the Institutional Division of the Texas Department of Criminal Justice, or other person
legally authorized to receive such convicts for the punishment and execution may issue as necessary.                       ,
                   And, if shown above that Defendant has been duly and legally convicted of a prior offense by showing the court,
cause number, and offense together with his punishment for such offense and date Defendant was sentenced for such offense in
accordance with such conviction, then it is further ORDERED AND ADJUDGED that the punishment herein adjudged against the
said Defendant shall begin when the judgment and sentence in such prior offense. when shown above, shall have ceased to operate.
And the said Defendant is remanded to jail until said Sheriff can obey the direction of this judgment.




                                                                      PRESIDING JUDGE
                                                                      Date Signed      : Jf\NUARY 17,2008


Notice of Appeal

Mandate Received




                                        VOLUME PAGE B OF CASE NO. 10433780
EXH                             (                                                   (



                                        No. C-4-009049.,.0966689-A
                                        No. C-4-009048-1043378-A


                                AFFIDAVIT OF CHARLEY VALDEZ



                                                                                                    FILED           ·
                                                                                        1'HOAfAS A WilDER, DIST. CLERK
                                                                                           TARRANT COUNTY, TEXAs

                                                                                                JUL 29 2010
                                                                                        "t:e-,~~b~~~-D-E_RJTY
                                                                                                          ___-
  STATE OF TEXAS

  COUNTY OF WA.LKER


          BEFORE ME, the undersigned, a Notary Public in and for the State of Texa~, on this day

  personally appeared Charley Valdez, who, after being duly sworn, deposes as follows:

          "My name is Charley Valdez. I am over twenty-one years of age, of sound mind; capable of

  making th.is affidavit; and personally acquainted with the facts herein stated.

           I am employed as Program Supervisor II for the Classification and Records Department

  ("CRD") of the Texas Department of Criminal Justice-Corrections Institutions Division, and my office

  is located in Huntsville, Texas. I have reviewed time records kept by the CRD regarding offender

  Sandy Ray Dickerson, TDCJ # 1483568. CRD maintains these records in the regular course of

  business of every offender confined; and it was the regular course of business for an employee or

  representative to TDCJ-CID with knowledge of the act, event, condition, opinion or diagnoses, .

  recorded to make the record or to transmit information thereof to be reasonably soon thereafter. Based

  on my review of these records, . the following table contains the current sentence information for

  Dickerson.
EX ~-1- , ~ t+ ~l r                                         .
           Dickerson, Sandy Ray 'J(J)CJ# 1483568
           P~ge2




        Aggravated
        Robbery      Tarrant     1043378D        12-years       10-13-2002    1-17-2008      11-6-2006         11-6-2018
        W/DW                      3-counts                                                    437-days
        Firearm                                                                              .(ail credit ·
        3-counts

        Murder       Tarrant     0966689D        12-years       I 0-13-2002   1-17-2008         2-13-2005 '    2-13-20~7'
                                                                   ·,                           1068-days
                                                                                          · -. j :ill credit

   1.     Has the applicant made a claim through the time credit resolution system of the Institutional Division
          of the Texas Department of Criminal Justice?

   ANS: Pursuant to Texas Government Code§ 501.0081, this office received a time dispute resolution
   form from Ap!1licant on 3-19-2008, and responded to the Applicant on11-15-2008. This office responded
   to the Applicantthat there was no error in his current time calculations, and was furtheYadvised thafifhe
   was dissatisfied with this response that he should contact State Counsel for Offenders for further
   assistance.                     \                                                        ·
                                           ·,
   2.     What time credit(s),   if any,   have been applied to the applicant's sentences in these cases?

   ANS: Criminal District Court Number Four awarded Applicant 437-days of jail credit on cause number
   1043378D (3cts.) and 1068-days ofjail credit on cause number 0966689D.

   3.     What total credits(s) does the applicant currently have toward the completion of his sentences?

   ANS: Applicant has a total of 3-years, 7-months, and 18-days toward completion of his sentence because
   cause number 1043378D only allowed 437-days of jail credit, making this the controlling sentence of
   record.

   4.     What is the applicant's projected release date?

   ANS: Applicant has a maximum discharge date of 11-6-2018 due to the fact that he is not eligible for
   mandatory supervision release because he is serving sentences for offenses, Aggravated Robbery with a 1
   Deadly Weapon Firearm (3 counts) and Murder, that are described in Texas Government Code§ 508.149
   (a).

   5.     What is the applicant's maximum discharge date?

   ANS: Applicant has a maximum discharge date of 11-6-2018.
~X,H \ b     \+ Cp·(       i                                         (
    Dickerson, Sandy Ray TUCJ# 1483568
    Page 3




                                              CHARLEY VALDEZ
                                              Program Supervisor II
                                              Classification and Records
                                              Texas Department of Criminal Justice
                                              Corrections Institutions Division




           SUBSCRIBED AND SWORN TO before me, the said Notary Public on this the_ 22nd
   day of July, 2010, to certify which witness my hand and seal of office.




                                              Notary Public In and For
                                              'The State ofTexas
                        KIM CH£RR'i, CSR7) R~R
                     OFFICIAL COURT REPORTER
                 . CRIMINAL Dl1STRJCT COURT NO . 4
                     401l "W.., BELKNAPw STH FLOOR
                        FORTWORTHI) TEXAS 76196
                                      81 7-884~2597

September 3,2013


Mr. Sandy R. Dickerson
#01483568
3872 FM 350S
Livingston; Texas 77351

In re: Cause No. 1043378D; State vs. Sandy Ray Dickerson
       Court of Appeals No. 02-13-00079-CV

Dear Mr. Dickerson: .

This is in response to your letter dated 8/19/13 wherein vou request "a copy of the minutes sentencing
and Judgment transcripts."
                                                                                            doo8
I was the official court reporter when the above-referenced cause went to trial in January of 1998. I
have researched the records, and the. trial that commenced on January 14th, 2008, ended in a plea to~~~-~
Court on January 17, 2008. The voir dire and trial  onthe merits were recorded by me, but the plea and
sentencing by the Court on January 17th, 2008, was not requested to be recorded by me. Therefore,
there is no Reporter's Record regarding your request.

If I cari be offurtherassistan.ce; please do not hesitate to contact me.


Si~c~~~

·~CJw
Kim Cherry . .          ~
Official Court Reporter- CDC4 ·.
Tarrant County, Texas

cc: Debra Spisak, Second Court of Appeals




                                                                                   .0